NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4465-17T3

FRANCIENNA B. GRANT,

          Plaintiff-Appellant,

v.

WILLIAM HUNTLEY
PANICO, D.M.D.,

     Defendant-Respondent.
____________________________

                    Submitted September 16, 2019 – Decided October 10, 2019

                    Before Judges Moynihan and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Cape May County, Docket No. L-0247-17.

                    Francienna B. Grant, appellant pro se.

                    Naulty Scaricamazza & Mc Devitt LLC, attorneys for
                    respondent (Charles B. Austermuhl, on the brief).

PER CURIAM

          Plaintiff Francienna Grant appeals pro se from the trial court's January 31,

2018 order dismissing her complaint against defendant William Panico, D.M.D.
without prejudice, pursuant to Rule 4:37-2(a). The trial court's dismissal arose

from plaintiff's failure to comply with its prior order of September 13, 2017,

which required plaintiff to file a complaint comporting with Rule 1:4 and Rule

4:5-1, and to serve the complaint on defendant in accordance with Rule 4:4-4(a).

Plaintiff also appeals the trial court's April 27, 2018 order denying her motion

to vacate the January 31, 2018 order and reinstate her complaint. Having

reviewed the record in light of the governing legal principles, we affirm.

                                      I.

      We discern the following facts from the record. On May 9, 2017, plaintiff

filed a complaint against defendant with the New Jersey State Board of

Dentistry. On June 2, 2017, plaintiff filed a complaint in the Superior Court

against defendant for dental malpractice and breach of contract. Plaintiff's

complaint alleged that defendant installed a faulty crown on her tooth and failed

to fix the faulty crown, necessitating a dental implant for that tooth.

      On June 19, 2017, defendant received a certified mail envelope from

plaintiff containing a Superior Court summons, a track assignment notice, and

documents concerning the dental board complaint. Plaintiff submitted certified

mail receipts and tracking information evincing defendant's receipt on that date.




                                                                          A-4465-17T3
                                           2
      On July 21, 2017, defendant filed a motion for a more definite statement

pursuant to Rule 4:6-4(a), which plaintiff opposed. On September 13, 2017, the

trial court issued an order and written decision granting defendant's motion. The

trial court found that plaintiff was improperly attempting to proffer the dental

board complaint as a Superior Court complaint and therefore failed to adhere to

Rule 1:4. In addition, the trial court found that plaintiff's serving defendant by

certified mail was impermissible, stating that plaintiff must personally serve

defendant with a copy of the complaint under Rule 4:4-4(a). The court ordered

plaintiff to file a complaint that comported with Rule 1:4 and Rule 4:5-1 within

ten days of the date of the order and to serve the complaint on defendant in

accordance with Rule 4:4-4(a) within fourteen days of the date of the order.

      Defendant's attorney certified that he sent the September 13, 2017 order

and written opinion to plaintiff via certified mail, return receipt requested, and

first class mail. Defendant's attorney certified that the certified mail copy of the

order and opinion was returned as unclaimed, but the first class mail was not

returned.

      On October 24, 2017, defendant filed a motion to dismiss plaintiff's

action, pursuant to Rule 4:37-2(a), for plaintiff's failure to comply with the

September 13, 2017 order. Defendant certified that the notice of motion and all


                                                                            A-4465-17T3
                                         3
accompanying documents were mailed to plaintiff by certified mail, return

receipt requested, and first class mail. According to plaintiff, on October 26,

2017 and December 14, 2017, she attempted to file a motion for the entry of

default against defendant. Plaintiff avers that she was unaware of the court's

September 13, 2017 order or defendant's October 24, 2017 motion until the clerk

advised her of these filings on December 14, 2017. Nonetheless, on December

19, 2017, plaintiff filed an opposition to defendant's motion to dismiss her

complaint.

      On January 31, 2018, the trial court issued an order and written opinion

finding that plaintiff had failed to file and serve the complaint as required by the

court's order of September 13, 2017. The court therefore granted defendant's

motion and dismissed the complaint without prejudice for plaintiff's failure to

comply with the prior order.

      On February 21, 2018, plaintiff filed a motion to vacate the January 31,

2018 order and reinstate her complaint. On April 27, 2018, the trial court issued

an order and written opinion denying plaintiff's motion because she still had

presented no proof that she complied with the previous order and served

defendant with a complaint in the manner contemplated by the court rules.




                                                                            A-4465-17T3
                                         4
      This appeal ensued. 1 2

      On appeal, the arguments set forth in plaintiff's point headings are largely

unintelligible. However, after reviewing plaintiff's appellate brief, we may

summarize her overarching arguments. Plaintiff argues that the trial court erred

by ruling that defendant was entitled to a more definite statement of her

allegations under Rule 4:6-4(a). Plaintiff also contends that the trial court erred

in dismissing her complaint without prejudice for failing to comply with the

September 13, 2017 order under Rule 4:37-2(a). Further, plaintiff asserts that

the trial court erred in denying her motion to vacate the January 31, 2018 order

that dismissed her complaint without prejudice. Finally, plaintiff avers that the

trial court's actions denied her due process.

      We address each of these issues in turn.




1
   At the outset, we question whether this matter is properly before us , as the
orders under review are indisputably interlocutory, and plaintiff did not seek
leave of court to file an interlocutory appeal. See R. 2:2-3(a)(1); see also Grow
Co. v. Chokshi, 403 N.J. Super. 443, 457-61 (App. Div. 2008). However, in lieu
of dismissing the appeal as interlocutory, we will address the issues raised in an
effort to avoid duplicative appeals in the future.
2
  On March 6, 2019, this court denied plaintiff's motion to supplement the record
with materials from one of her other appeals. Grant v. Ybanez, No. A-0911-17
(App. Div. March 28, 2019).
                                                                           A-4465-17T3
                                        5
                                          II.

   This appeal implicates the interpretation of several court rules. This court

reviews the trial court's interpretation of court rules de novo. See Washington

Commons, LLC v. City of Jersey City, 416 N.J. Super. 555, 560 (App. Div.

2010) (citation omitted).

      Plaintiff argues that the trial court erroneously required her to both

provide a more definite statement of her Superior Court complaint and to draft

this complaint in lieu of relying on her dental board complaint.

      Rule 4:6-4(a) provides, in pertinent part, "[i]f a responsive pleading is to

be made to a pleading which is so vague or ambiguous that a party cannot

reasonably be required to frame a responsive pleading, the party may move for

a more definite statement before interposing a responsive pleading."

      We agree with the trial court that defendant was entitled to a more definite

statement of the allegations contained in plaintiff's complaint. We find that

plaintiff's attempt to pass off her dental board complaint as a complaint in a civil

action was insufficient under Rule 4:2-2 and that the complaint was not

formatted as required by Rule 1:4-1 to -10. Further, plaintiff's complaint did not

confer personal jurisdiction over defendant, as plaintiff failed to provide any

evidence showing that she served defendant with a copy of a complaint in


                                                                            A-4465-17T3
                                         6
accordance with Rule 4:4-3. See R. 4:4-4(a). Thus, we find that the trial court

did not err in granting defendant's Rule 4:6-4(a) motion and requiring plaintiff

to personally serve defendant with a complaint that conforms to the court rules.

        Plaintiff contends that the trial court improperly dismissed her complaint

for failure to comply with its September 13, 2017 order, which directed her to

serve defendant with a rule-conforming complaint in accordance with Rule 4:4-

4(a).

        Rule 4:37-2(a) provides in pertinent part, "[f]or failure of the plaintiff . . .

to comply with . . . any order of court, the court in its discretion may on

defendant's motion dismiss an action or any claim against the defendant." E.g.,

Kohn's Bakery, Inc. v. Terracciano, 147 N.J. Super. 582, 584-85 (App. Div.

1977).

        We conclude that the trial court properly dismissed plaintiff's complaint

without prejudice. After the trial court ordered plaintiff to file and personally

serve defendant with a conforming complaint, plaintiff failed to comply and

instead filed an opposition to defendant's motion to dismiss on December 19,

2017. Plaintiff never provided proof of proper service of her complaint, as

directed by the September 13, 2017 order. Accordingly, the trial court was

permitted to dismiss plaintiff's complaint under Rule 4:37-2(a)


                                                                                A-4465-17T3
                                            7
      Plaintiff contends that the trial court erred in denying her motion to vacate

the January 31, 2018 order and reinstate her complaint. We note that while the

trial court addressed plaintiff's motion to vacate default by finding that plaintiff

failed to comply with its September 13, 2017 order, plaintiff's motion to vacate

the dismissal of her complaint was impermissible at the outset, as dismissals

without prejudice do not adjudicate the merits of a dispute and are not "final

judgments" within the scope of Rule 4:50-1. See Johnson v. Cyklop Strapping

Corp., 220 N.J. Super. 250, 262-63 (App. Div. 1987) (limiting Rule 4:50-1 to

final judgments). Accordingly, we find that plaintiff's motion to vacate default

was improper, and we affirm the trial court's denial of her motion.

      Plaintiff argues that the trial court denied her due process by entering ex

parte orders, forcing her to write a complaint based on the dental board

documents, and denying her requests for relief. We find plaintiff's arguments to

be unpersuasive.

      Plaintiff's primary contention regarding improper ex parte orders appears

to be that she was not served with the September 13, 2017 order and was

unaware of that order and defendant's motion to dismiss until she went to the




                                                                            A-4465-17T3
                                         8
courthouse and received documents from the clerk. 3 Rule 1:5-2 permits service

of an order on a party via certified mail, return receipt requested, and

simultaneous ordinary mail. R. 1:5-2 ("Service upon a party of such papers

shall be made as provided in R. 4:4-4 or by registered or certified mail, return

receipt requested, and simultaneously by ordinary mail to the party's last known

address."); see also New Century Fin. Servs., Inc. v. Nason, 367 N.J. Super. 17,

24 (App. Div. 2004) ("Rule 1:5-3 requires only that a proof of service

certification 'state that the mailing was to the last known address of the person

served,' and, where certified mail was utilized, it does not require attachment of

the return receipt card.").

      Here, defendant's attorney certified that he sent both the September 13,

2017 order and motion to dismiss to plaintiff via certified mail, return receipt

requested, and first class mail. Thus, defendant complied with Rule 1:5-2 in

serving plaintiff, and she thus received all process due her under the court rules.

      To the extent we have not specifically addressed any remaining arguments

raised by the parties, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).


3
  Plaintiff may also be challenging that the trial court decided the motions
without oral argument, but plaintiff did not request oral argument in her motion
papers as required by Rule 1:6-2(d).
                                                                           A-4465-17T3
                                        9
Affirmed.




                 A-4465-17T3
            10